Citation Nr: 0814030	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for foreign body and 
accidental stab wound of the right thigh (right thigh scars).

2.  Entitlement to a higher initial evaluation for herniated 
nucleus pulposus of thoracic spine at T7 and T8.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for residuals of status 
post two fractures of the right clavicle.

5.  Entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to service connection for a right ankle 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a March 2006 rating decision, the RO increased the 
evaluation of the veteran's service-connected herniated 
nucleus pulposus of the thoracic spine at T7-8 to 10 percent, 
effective February 2, 2006 (not the original date of claim 
April 1, 2004).  As the veteran has not been granted the 
maximum benefit allowed, the veteran is presumed to be 
seeking a 100 percent evaluation and the claims are still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence shows that the thigh scar is not 
manifested by disfigurement, adherence, tenderness upon 
examination, instability, or any orthopedic impairment.

2.  Prior to and as of February 2, 2006, the veteran's low 
back disability has not manifested by incapacitating episodes 
of intervertebral disc disease requiring bed rest prescribed 
by a physician.  The veteran does not have forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

3.  The veteran does not have current residuals of status 
post two fractures of the right clavicle.

4.  The veteran's left ankle disorder is related to active 
service.

5.  The veteran does not have a current right ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected thigh scar have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).

2.  The criteria for an evaluation in excess of 0 percent 
prior to February 2, 2006, and in excess of 10 percent as of 
February 2, 2006 for herniated nucleus pulposus of thoracic 
spine at T7 and T8 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 
(2007).

3.  Residuals of status post two fractures of the right 
clavicle were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2007).

4.  A left ankle disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2007).

5.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

The veteran seeks entitlement to an initial compensable 
evaluation for foreign body and accidental stab wound of the 
right thigh (right thigh scars) and entitlement to a higher 
initial evaluation for herniated nucleus pulposus of thoracic 
spine at T7 and T8, currently evaluated as 10 percent 
disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court noted the distinction 
between a new claim for an increased evaluation of a service- 
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been service-connected.  In the former case, the Court 
held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the current level of disability is of primary importance. In 
the latter case, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

A. Foreign Body and Accidental Stab Wound of the Right Thigh

In a February 2005 rating decision, the RO granted service 
connection for foreign body and accidental stab wound of the 
right thigh.  A noncompensable disability rating was assigned 
effective April 1, 2004 pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in conjunction with his claim in January 2005.  
The veteran reported that he had two right leg injuries in 
1986.  First, the veteran was opening a can with a knife and 
inadvertently stabbed himself in the right thigh, medial 
portion, mid area.  The laceration was repaired but had to be 
reopened later and allowed to heal secondarily.  The examiner 
found a transverse scar that is four centimeters by one 
centimeter, "completely healed with no symptoms and no 
disability."  The examiner rendered the opinion that the 
scar is well healed, with a slight depression underneath, and 
"quite healthy."  Second, a tiny piece of metal entered the 
veteran's thigh nine centimeters above the veteran's knee 
joint as the veteran used a hand axe to cut items including 
metal.  The examiner found that the piece of metal remains 
indwelling in front of the mid portion of the right femur.  
The examiner indicated that there were no symptoms and no 
disability.  The examiner rendered the opinion that scar 
measures three millimeters and is very hard to see and that 
there were no symptoms or disability associated with the 
scar.

In February 2006, the veteran was afforded a VA C&P scars 
examination in conjunction with his claim.  The examiner 
found the first scar to be 40 millimeters by 10 millimeters.  
The examiner noted that the scar was without pain on 
examination, dos not adhere to the underlying tissue, does 
not breakdown or ulcerate, and does not involve the head, 
face, or neck.  The examiner found that the scar does not 
limit the function of the quadriceps muscle.  The examiner 
found the second scar to be five millimeters by 5 
millimeters.  The examiner noted that the scare was not 
painful, not adherent to the underlying tissue, not unstable, 
and does not involve the head, face, or neck.  The examiner 
found that the scar does not impair the function of the 
vastus medialis muscle.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating for right thigh scars.  The scars are not deep nor do 
they limit the motion or other function of the left leg.  In 
addition, they do not cover an area of 144 square inches, are 
not painful on examination, and are not unstable or adhered 
to underlying tissue.  The medical evidence fails to show 
that the veteran's right thigh scars meet the criteria for a 
compensable rating under any applicable diagnostic code.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable. 
Consequently, the veteran's claim must be denied.

B. Herniated Nucleus Pulposus of Thoracic Spine at T7-8

The veteran's herniated nucleus pulposus of thoracic spine at 
T7 and T8 is rated as 10 percent disabling, under Diagnostic 
Code 5243.  

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.

In December 2004, the veteran underwent a magnetic resonance 
imaging (MRI) scan of the spine.  The scan found a far left 
lateral disc protrusion at T7-8 measuring as great as three 
millimeters, which impressed the anterior thecal sac with no 
contact to the cord.  The vertebral body height and disc 
spaces were maintained and the signal of the marrow and the 
cord were normal.  The MRI did not reveal large herniation or 
central spinal canal stenosis and there was no impingement 
upon the exiting neural elements.

In January 2005, the veteran was afforded a VA C&P 
examination in conjunction with his claim.  The veteran 
reported midline back pain at the mid-thoracic levels 7 and 
8.  After examining the veteran the examiner rendered the 
opinion that the veteran had bilateral protrusion and tear of 
the spinal disc, thoracic 7-8 level, with extrusion of the 
nuclear pulposis.  The examiner opined that the condition was 
not due to any specific remembered injury but was due to 
years of strenuous heavy-duty construction.  The examiner 
found no ongoing pain and noted that the veteran is able to 
walk unassisted.  The veteran's usual occupation was not 
found to be affected by the condition.

In February 2006, the veteran was afforded another VA C&P 
examination in conjunction with his claim.  The veteran did 
not describe any numbness, weakness, bowel or bladder 
complaints.  The veteran had a normal gait and did not use 
any assistive devices.  The veteran indicated that he had 
missed eight days of work in the past 12 months due to back 
pain.  The veteran indicated no additional limitations with 
repetitive use, in incoordination or fatigue on back 
function, and no incapacitating episodes within the prior 12 
months.  Upon examination, the veteran's back was found to 
have a forward flexion from 0 to 90 degrees, without pain, 
extension from 0 to 30 degrees, without pain, right lateral 
rotation of 0 to 30 degrees, without pain, left lateral 
rotation of 0 to 30 degrees with pain at 30 degrees, and 
right and left lateral flexion of 0 to 30 degrees without 
pain.  In this respect, the Board notes that the veteran's 
ranges of motion, as reported at this time, do not even meet 
the criteria required for the already awarded 10 percent 
rating.

Furthermore, the examiner noted that the veteran was tender 
in the intrascapular region at approximately the level of T7.  
The examiner found no muscle spasm.  Straight leg raising 
test was negative to 90 degrees in the sitting position.  
Motor strength was found to be 5/5 in both lower extremities, 
in all muscle groups and reflexes were 2+ in the knee and 
ankle jerks bilaterally.  The examiner rendered the opinion 
that the veteran had MRI documented T7-8 herniated nucleus 
pulposus of mild to moderate disability.

The Board finds that the veteran's herniated nucleus pulposus 
of thoracic spine at T7 and T8 warrants no more than 0 
percent prior to February 2, 2006, and no more than 10 
percent as of February 2, 2006.  Simply put, prior to and as 
of February 2, 2006, the veteran's low back disability is not 
manifested by incapacitating episodes of intervertebral disc 
disease requiring bed rest prescribed by a physician.  The 
veteran does not have forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height

In reaching this determination, the Board notes that the 
veteran's range of motion findings obtained at the February 
2006 VA examination were normal and reflect no limitation.  
The veteran has not had any incapacitating episodes.  The 
medical evidence fails to show that the veteran's herniated 
nucleus pulposus of thoracic spine at T7 and T8 meets the 
criteria for a rating in excess of 0 percent prior to 
February 2006, or in excess of 10 percent as of February 2006 
under the applicable diagnostic codes.  Considering the 
DeLuca factors, the veteran's condition warrants no higher 
than the ratings already assigned.  The veteran's condition 
was reported to manifest pain at the extreme of range of 
motion in left lateral rotation.  Range of motions tests did 
not reveal any pain on motion in any other direction and did 
not show any fatigue, reduced range of motion, or pain upon 
repetitive motion.  

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable. 
Consequently, the veteran's claim must be denied.

C. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's right thigh scars and herniated 
nucleus pulposus of thoracic spine at T7 and T8 reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his right thigh scars and herniated nucleus pulposus of 
thoracic spine at T7 and T8 have not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

II. Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Residuals of Status Post Two Fractures of the Right 
Clavicle

The veteran seeks service connection for the residuals of 
status post two fractures of the right clavicle.

The veteran's SMRs reveal that the veteran was treated for a 
fracture of the right clavicle in December 1983.

The veteran was afforded a VA C&P examination in conjunction 
with this claim in January 2005.  Upon examination the 
veteran was found to have completely normal range in 
abduction, extension, posterior, and anterior flexion in both 
shoulders.  The examiner noted that there was no limitation 
of strength in either shoulder.

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for residuals of 
status post two fractures of the right clavicle.  As 
indicated above, service medical records reveal that the 
veteran was treated for the fracture of a the right clavicle 
in service.; however, more significantly, there is no medical 
evidence that the veteran currently has any residuals of the 
fractures of the right clavicle as evidenced by the VA 
examination performed in January 2005.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of status post two fractures 
of the right clavicle; however, there is no medical evidence 
of record, which establishes that the veteran currently has a 
right clavicle disability.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

B. Left Ankle Disorder

The veteran seeks service connection for a left ankle 
disorder.

The veteran's SMRs reveal that the veteran was treated for 
complaints of left ankle pain in January and December 1982, 
an inversion injury to the left ankle in March 1991, and a 
sprained left ankle in March 1998.

The veteran was afforded a VA C&P examination in conjunction 
with his claim in January 2005.  The veteran reported that he 
injured his left ankle in service while playing basketball.  
The veteran indicated that it was not diagnosed with a 
fracture, but rather, a tear in the lateral collateral 
triangular ligament area of the left ankle.  He stated that 
he was provided with a removable boot and ace bandages were 
wrapped around the ankle.  The veteran reported that he now 
has mild varus instability of the left ankle.  After 
examining the veteran, the examiner found no need for an 
assistive device, with no effect on the veteran's usual 
occupation, and no effect on the veteran's daily activities.  
The examiner noted that both ankles revealed dorsiflexion to 
25 degrees and plantar flexion to 55 degrees, no deformity, 
and no current symptoms and no disabilities other than 
occasional varus instability.  The examiner rendered the 
opinion that the veteran had "status post basketball injury 
sprain of the left ankle with tear in the triangular lateral 
ligament, suggillation, healing with mild varus instability 
occasionally."  

In light of the veteran's in service left ankle injury, 
report of continuity of instability in his left ankle since 
service, and the opinion of the VA examiner in January 2005 
finding mild varus instability related to the in service 
injury, the Board finds that service connection for the 
veteran's left ankle disorder is warranted.

C. Right Ankle Disorder

The veteran seeks service connection for a right ankle 
disorder.  The veteran's SMRs reveal that the veteran was 
treated for an inversion injury to the right ankle in July 
1998.  

As noted above, the veteran was afforded a VA C&P examination 
in January 2005 in conjunction with his claim.  The veteran 
did not report any problems regarding his right ankle.  After 
examining the veteran, the examiner found no need for an 
assistive device, with no effect on the veteran's usual 
occupation, and no effect on the veteran's daily activities.  
The examiner noted that the right ankles revealed 
dorsiflexion to 25 degrees and plantar flexion to 55 degrees, 
no deformity, and no current symptoms and no disabilities 
other than occasional varus instability.

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for a right ankle 
disorder.  As indicated above, service medical records reveal 
that the veteran was treated for a right ankle injury in 
service; however, more significantly, there is no medical 
evidence that the veteran currently has a right ankle 
disorder.  The examiner, in January 2005, rendered the 
opinion that the veteran's right ankle did not reveal any 
current symptoms and no disabilities.

As stated above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right ankle disorder; however, there 
is no medical evidence of record, which establishes that the 
veteran currently has this disability.  Under these facts, a 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant on May 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the veteran's claims of entitlement to service 
connection for a right ankle disorder and entitlement to 
service connection for residuals status post two fractures of 
the right clavicle, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In regard to the veteran's claims of entitlement to an 
initial compensable evaluation for foreign body and 
accidental stab wound of the right thigh and entitlement to a 
higher initial evaluation for herniated nucleus pulposus of 
thoracic spine at T7 and T8, currently evaluated as 10 
percent disabling, the veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The appellant was afforded a VA 
medical examinations in January 2005 and February 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial compensable evaluation for foreign 
body and accidental stab wound of the right thigh (right 
thigh scars), is denied.

Entitlement to a higher initial evaluation for herniated 
nucleus pulposus of thoracic spine at T7 and T8, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for residuals of status 
post two fractures of the right clavicle, is denied.

Entitlement to service connection for a left ankle disorder, 
is granted.

Entitlement to service connection for a right ankle disorder, 
is denied.


REMAND

The veteran is seeking service connection for bronchial 
asthma.  The veteran contends that while he was diagnosed 
with and treated for bronchial asthma prior to service; the 
condition was permanently aggravated by his active service.

The veteran's service medical records reveal that the veteran 
did not report asthma on his Report of Medical History upon 
entry into service.  The Report of Medical Examination upon 
entry into service did not note asthma.  The veteran was 
treated numerous times during service for asthma symptoms and 
in subsequent Reports of Medical History the veteran 
indicated that he had asthma.

In December 2004, the veteran was afforded a VA C&P 
examination in conjunction with his claim.  The veteran 
reported that he had had problem with asthma since childhood 
and had been hospitalized on a couple of occasions.  The 
examiner diagnosed the veteran with mild bronchial asthma 
with a history of asthma symptoms since early childhood.  
However, the examiner did not render an opinion on whether 
the veteran's preexisting asthma was permanently aggravated 
by the veteran's service or whether the veteran's current 
bronchial asthma was related to the asthmatic symptoms 
experienced in service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).

The veteran reported in his December 2004 VA C&P examination 
that he has seen a physician at the "health clinic in 
Arlington, Texas" since separation from service.  However, 
these treatment records have not been associated with the 
claims folder and there is no indication that any attempts to 
obtain them have been made.  Accordingly, the Board has no 
discretion and must remand these claims to obtain those 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims from separation 
from service to the present.  Following 
the receipt of any necessary 
authorizations, attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran.  Specifically, following the 
receipt of any necessary authorizations 
from the veteran, attempt to obtain and 
associate with the claims file treatment 
records pertaining to the veteran from 
the health clinic in Arlington, Texas, as 
noted in the December 2004 VA examination 
report.

2.  After completion of the foregoing 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any bronchial asthma, found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.

The examiner is asked to comment on the 
record of treatment for asthma in the 
service medical records.  The examiner is 
asked to express an opinion as to when 
the veteran's bronchial asthma was first 
manifested (i.e., prior to service, in 
service, or after service).  The examiner 
should also render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's bronchial asthma, is 
related to or had its onset during 
service.

If the examiner determines that the 
veteran's bronchial asthma is a disease 
which clearly and unmistakably (i.e., 
undebatably) preexisted service, the 
examiner is asked to indicate whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the asthma which occurred 
during service.  If the examiner answers 
this question affirmatively, the examiner 
is then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the veteran's bronchial 
asthma did not increase in severity 
during service, the examiner should 
indicate as such.  Lastly, the examiner 
should indicate whether the claimed 
asthma is otherwise related to the 
veteran's active service.  The examiner 
must provide a complete rationale any 
stated opinion.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


